Citation Nr: 1017283	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-28 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a dental disorder 
due to trauma, to include for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1984 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2007, the Veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board reopened the bilateral 
knee disorder claim and remanded the issues on appeal for 
additional development in January 2008.  The requested 
development was substantially completed.  The Veteran was 
provided an additional VA notice letter, he was requested to 
provide additional information and authorization for VA 
assistance in obtaining non-VA medical records, and VA 
examinations were conducted.  The issues on appeal have been 
adequately developed for appellate review.

The Board notes that in April 2010, the Veteran submitted 
additional medical evidence from his orthopedic surgeon 
relating to left knee surgery performed on March 10, 2010.  
The Veteran also indicated that he would be submitting a 
statement from his mother and others refuting the annotation 
in his service treatment records that he had knee conditions 
that preexisted his service, and he requested that a final 
decision on this issue be held in abeyance until he could get 
the statements to the Board.  However, in light of the fully 
favorable decision made by the Board this date on the issue 
of service connection for a bilateral knee disability, the 
Board has elected to proceed with a decision on this matter.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Bilateral patellofemoral syndrome is shown to have been 
manifest during active service and is not shown by clear and 
unmistakable evidence to have existed prior to service.

3.  A dental disorder due to trauma for VA compensation or 
treatment purposes is not shown by the evidence of record; 
the Veteran was not a prisoner of war during service, he has 
no service-connected disabilities rated totally disabling, he 
has no adjudicated service-connected compensable dental 
disability or dental disorder clinically determined to be 
complicating a medical disorder currently being treated by 
VA, and he is not a VA vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  Bilateral patellofemoral syndrome was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  The criteria for service connection for compensation or 
treatment purposes for a dental disorder due to trauma have 
not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in May 2004 and April 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  The available 
record includes service treatment records, private treatment 
records, VA examination reports, and the Veteran's statements 
and testimony in support of his claims.  The Board notes that 
the Veteran has asserted that service department log book 
entries would substantiate his claim that he chipped tooth 
number eight during active service; however, the Board finds 
that this matter was, in essence, conceded by the April 2009 
VA dental examiner and that there is no reasonable 
possibility that additional evidence as to this matter would 
substantiate the present claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit to the 
veteran are to be avoided).  Further attempts to obtain 
additional evidence in this case would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that VA medical 
opinions obtained in this case are adequate as they are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient 
for adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.

Bilateral Knee Disorder Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  The regulations provide that 
determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  The history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles in relation to value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  Id.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (Jul. 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, service treatment records show that an October 
1983 enlistment examination revealed a normal clinical 
evaluation of the lower extremities.  A May 1985 report noted 
the Veteran complained of a history of knee problems since 
age 16 with an increase in severity since enlistment.  A 
diagnosis of bilateral chondromalacia patella was provided.  
Subsequent reports noted treatment for right knee pain.  An 
October 1988 VA examination report noted a history of knee 
injury with possible cartilage or ligamentous injury.  It was 
further noted, however, that X-ray examination revealed no 
dislocations, fracture, or bone pathology.

A January 1989 rating decision denied entitlement to service 
connection for a bilateral knee disorder, in essence, based 
upon the absence of present disabling residuals.  The Veteran 
was notified of the decision, but did not appeal.  

In statements and testimony provided in support of his claim 
the Veteran asserted that he had no known knee disability 
prior to service and that his present knee problems developed 
as a result of injuries sustained as a result of his active 
service duties.  He reported, in essence, that he had no 
injury or trauma to the knees prior to service and that he 
first sought treatment for knee problems during active 
service.

VA examination in March 2009 included a diagnosis of 
bilateral patellofemoral syndrome.  The examiner stated that 
there was no way to determine factually if a knee problem 
existed prior to active service.  It was noted, in essence, 
that a service treatment record shows he reported problems 
prior to service, but that the Veteran disputed that report.  
It was the examiner's opinion that if there was no pre-
existing knee problem then the Veteran's bilateral 
patellofemoral syndrome at least as likely as not developed 
during active service.  It was also noted that if there was a 
pre-existing diagnosis that was symptomatic at age 16 and 
asymptomatic upon service enlistment at age 18 then it was at 
least as likely as not that the disorder was aggravated by 
active service.  The examiner indicated that much of his 
statements were based upon speculation, but that the answers 
were provided in an attempt to address the queries in an 
appropriate and reasonable manner.

Based upon the evidence of record, the Board finds the 
Veteran's bilateral patellofemoral syndrome is shown to have 
been manifest during active service and that it is not shown 
by clear and unmistakable evidence to have existed prior to 
service.  The opinion of the March 2009 VA examiner is 
persuasive that clear and unmistakable evidence does not 
demonstrate that a knee disorder existed prior to service, 
nor that clear and unmistakable evidence demonstrates any 
such disorder was not aggravated beyond the normal 
progression of the disorder.  The present knee disorder is 
shown to have thus been incurred in active service.  
Therefore, entitlement to service connection for of bilateral 
patellofemoral syndrome is warranted.

Dental Claim

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2009).

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e). 

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for 
the loss of teeth due to the loss of substance of the body of 
the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2009).  It is noted that these ratings apply only 
to bone loss through trauma or disease such as osteomyelitis 
and not to the loss of the alveolar process as a result of 
periodontal disease.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are also eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c) (2009).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2009).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth.  Further, for the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the Veteran's military 
service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997); 
see also 38 C.F.R. § 3.306(b)(1) (2009).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or 
interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  
Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

In this case, service treatment records show the Veteran had 
a traumatized tooth, number eight, upon service enlistment in 
March 1984.  Records dated in September 1985 and October 1985 
show he received treatment including extraction of tooth 
number eight and placement of a removable temporary partial 
denture from tooth number nine to tooth number seven, with a 
post core to tooth number nine.  

Post-service treatment records show the Veteran's anterior 
bridge was re-cemented in January 1992.  Records dated in 
November 2006 show he received a fixed partial denture 
(bridge) from tooth number six to tooth number fourteen.  

In statements and testimony in support of his claim the 
Veteran asserted that he sustained trauma to tooth number 
eight during active service when he bit into a piece of ice 
during guard duty.  He also stated that he was not seeking 
compensation, but rather that he was requesting that VA pay 
for the replacement of the dental bridge he received as a 
result of active service.  

VA examination in April 2009 revealed an excellent 
functioning nine unit fixed partial denture which 
incorporated the replacement of tooth number eight.  It was 
noted that the Veteran reported that his tooth was knocked 
back in a fight in high school and that he had a bridge when 
he entered service.  He stated that he received a temporary 
bridge during active service after chipping the tooth chewing 
on ice and that a permanent bridge was provided by VA in 
1986.  He reported the bridge lasted until approximately 1999 
when it was re-cemented and that he received a replacement 
bridge in approximately 2007.  The examiner noted that there 
were significant discrepancies between information in the 
dental records and subjective history findings which he noted 
could be explained by the fact that a non-dental person was 
unlikely to completely understand the precise treatment or 
treatment option being utilized.  He summarized the record 
and found that the Veteran's tooth number eight was 
traumatized prior to service but was not removed; the tooth 
was treated by endodontics and placement of a crown prior to 
service.  It was the examiner's opinion that the treatment 
the Veteran received during and immediately after service was 
simply the continuation of his dental care.  

Based upon the evidence of record, the Board finds a dental 
disorder due to trauma for VA compensation or treatment 
purposes is not shown by the evidence of record.  The opinion 
of the April 2009 VA dental examiner is persuasive that the 
Veteran's tooth number eight was traumatized prior to active 
service and was neither incurred nor aggravated by an injury 
or disease during active service for which VA compensation or 
treatment may be provided.  The examiner is shown to have 
considered the Veteran's report that he chipped the tooth 
while chewing on ice during active service, but found that 
the treatment he received during and immediately after 
service was simply the continuation of his dental care.  

The Board further finds that the veteran was not a prisoner 
of war during service, he has no service-connected 
disabilities rated totally disabling, he has no adjudicated 
service-connected compensable dental disability or dental 
disorder clinically determined to be complicating a medical 
disorder currently being treated by VA, and he is not a VA 
vocational rehabilitation trainee.  There is no basis in VA 
law for the replacement of a partial denture based upon the 
available evidence as presented.  Therefore, the claim for 
entitlement to service connection for a dental disorder, to 
include for treatment purposes, must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.




ORDER

Entitlement to service connection for bilateral 
patellofemoral syndrome is granted.

Entitlement to service connection for a dental disorder due 
to trauma, to include for dental treatment purposes, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


